ORDER
This matter was argued before a three judge panel of the court pursuant to an order previously issued to both parties. The defendant was ordered to show cause why the judgment of the Superior Court should not be summarily reversed and the case remanded for a trial on the merits. The plaintiff was ordered to show cause why her appeal from summary judgment entered in the Superior Court should not be denied and dismissed for failure to raise an issue of fact with respect to defendant’s negligence.
After reviewing memoranda thereon and hearing arguments of counsel, it is the conclusion of the court that no issue of material fact exists. Accordingly, we find that no cause has been shown by the plaintiff. Therefore, her appeal is denied and dismissed.
Justice Bevilacqua, C.J., and Shea, J., did not participate.